Case 1:17-cr-00378-AKH Documen t46 Filed 05/15/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wenn nnn nn een eee ee xX
UNITED STATES OF AMERICA.
-V- 1 7-CR-378(AKH)
Marino Amaya Duque, : ORDER
Defendant.
ee x

Alvin K. Hellerstein, United States District Judge:

The sentencing in the above captioned case is scheduled to occur as a
video/teleconference using the CourtCall platform on May 20, 2020, at 11:00a.m. Defense
counsel will be given an opportunity to speak with the Defendant by telephone for fifteen
minutes before the sentencing proceeding begins (i.e., at 10:45a.m.). Defense counsel should
provide chambers, prior to the scheduled date, with the telephone number at which counsel can
be reached, and Chambers will provide counsel with a telephone number at which the interpreter
can be reached at the time of the pre-conference: it is counsel’s responsibility to conference the

interpreter in with the Defendant for the pre-conference.

To optimize the quality of the video feed, the Court. the Defendant, and defense counsel
will appear by video for the proceeding; all others will participate by telephone. Due to the
limited capacity of the CourtCall system, only one counsel per party may participate. Co-
counsel, members of the press, and the public may access the audio feed of the conference by
calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

 

 
Case 1:17-cr-00378-AKH Document 46 Filed 05/15/20 Page 2 of 5

into their browser. The link is non-transferrable and can be used by only one person:
further, it should be used only at the time of the conference because using it earlier could result
in disruptions to other proceedings.

To optimize use of the CourtCall technology, all those participating by video should:

1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
not use Internet Explorer.

2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
may cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of
those accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel should call 888-363-4749 and use access code 7518680. (Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.) In that event, and in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at,

 

 

counsel should adhere to the following rules and guidelines during the hearing:

1. Each party should designate a single lawyer to speak on its behalf (including
when noting the appearances of other counsel on the telephone).

2. Counsel should use a landline whenever possible, should use a headset instead of
a speakerphone, and must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel should not use voice-activated
systems that do not allow the user to know when someone else is trying to speak
at the same time.
Case 1:17-cr-00378-AKH Document 46 Filed 05/15/20 Page 3 of 5

3. To facilitate an orderly teleconference and the creation of an accurate transcript,
counsel are required to identify themselves every time they speak. Counsel

should spell any proper names for the court reporter. Counsel should also take
special care not to interrupt or speak over one another.

If possible, defense counsel shall discuss the attached Waiver of Right to be Present at
Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and
is able to sign the form, defense counsel shall file the executed form at least 24 hours prior to
the proceeding. In the event the Defendant consents, but counsel is unable to obtain the
Defendant’s physical signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.

SO ORDERED.

Wh,
Dated: May 15, 2020 Ai ie ae aC

New York, New York Alvin K. Hellerstein
United States District Judge

 
Case 1:17-cr-00378-AKH Document 46 Filed 05/15/20 Page 4 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

cee i i a ea ii cree ee meme err sane nen X
UNITED STATES OF AMERICA

WAIVER OF RIGHT TO BE

“ve PRESENT AT CRIMINAL
PROCEEDING
Defendant.
-CR-— (

le ee i, g )( )

Check Proceeding that Applies

Date:

Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with
my attorney about those charges. | have decided that | wish to enter a plea of guilty to
certain charges. | understand | have a right to appear before a judge in a courtroom in
the Southern District of New York to enter my plea of guilty and to have my attorney
beside me as | do. | am also aware that the public health emergency created by the
COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. | have discussed these issues with my attorney. By signing this document, |
wish to advise the court that | willingly give up my right to appear in person before the
judge to enter a plea of guilty. By signing this document, | also wish to advise the court
that | willingly give up any right | might have to have my attorney next to me as | enter my
plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding.
| also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

 

 

Print Name Signature of Defendant

Sentence

| understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom
to the judge who will sentence me. | am also aware that the public health emergency
created by the COVID-19 pandemic has interfered with travel and restricted access to the
federal courthouse. | do not wish to wait until the end of this emergency to be sentenced.
Case 1:17-cr-00378-AKH Document 46 Filed 05/15/20 Page 5 of 5

| have discussed these issues with my attorney and willingly give up my right to be
present, at the time my sentence is imposed, in the courtroom with my attorney and the
judge who will impose that sentence. By signing this document, | wish to advise the court
that | willingly give up my right to appear in a courtroom in the Southern District of New
York for my sentencing proceeding as well as my right to have my attorney next to me at
the time of sentencing on the following conditions. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf at the proceeding.

| also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

Date:

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. | affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

Date:

 

 

Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

 

Accepted:
Signature of Judge
Date:
